DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 20 July 2022.  As directed by the amendment: claims 1 & 9 have been amended, and no claims have been cancelled or added.  Thus, claims 1-11 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein an interspace is defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator”. However, amended claim 1 now recites that the at least one accumulator defines “a second interior space” and the at least one piston accumulator has “a third interior space fluidly connected to the second interior space”. 
It is unclear if or how the “interspace” of claim 6 is related to the second and third interior spaces of claim 1, causing claim 6 to take on an unreasonable degree of uncertainty. By way of example, it is unclear if the interspace includes both the second and third interior space, or if the interspace is a separate space (i.e., connecting the other two spaces, etc.).
Claim 11 recites “wherein the piston defines a fluid space that is hydraulically connected to the fluid region”. However, amended claim 1 now recites that the piston accumulator has “a fourth interior space fluidly connected to the fluid region”. 
It is unclear if the “fluid space that is hydraulically connected to the fluid region” defined by the piston in claim 11 is the same as the “fourth interior space fluidly” of the piston accumulator which is “connected to the fluid region” as in claim 1, or if these are intended to be different fluid spaces. 
Allowable Subject Matter
Claims 1-5 & 7-10 are allowed.
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered. Applicant’s amendments to the claims have overcome the grounds of rejection set forth in the previous action. However, applicant’s amendments have also necessitated several new grounds of rejection under 35 U.S.C. 112(b), as set forth in this action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753